In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________

                   No. 02-18-00319-CV
              ___________________________

               TOMMIE DENSON, Appellant

                              V.

CAPT N. SMITH AND C.O. ANGELLO SCHILLINGFORD, Appellees


            On Appeal from the 89th District Court
                  Wichita County, Texas
                 Trial Court No. 188,463-C


              Before Meier, Gabriel, and Kerr, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       On October 11, 2018, we notified Appellant Tommie Denson of our concern

that we may not have jurisdiction over this appeal because the notice of appeal was

not timely filed. The trial court’s judgment was signed on August 13, 2018, and no

postjudgment motion was filed to extend the appellate deadline, so the notice of

appeal was due September 12, 2018, but was not filed until October 4, 2018. See Tex.

R. App. P. 26.1.    And because Denson’s handwritten notice of appeal is dated

September 27, 2018, we further asked him to advise us whether he properly

addressed, stamped, and delivered the notice of appeal to the prison mailbox for

mailing to the trial court clerk on or before the last day for filing a motion to extend

the time to file the notice of appeal—September 27, 2018—and if so, to provide us

with a reasonable explanation for the late filing. See Tex. R. App. P. 9.2(b), 26.3,

10.5(b)(2)(A). We have received no response. The filing of a notice of appeal invokes

jurisdiction in this court, and absent a timely filed notice of appeal or timely filed

motion for extension of time to file a notice of appeal, we must dismiss the appeal.

See Tex. R. App. P. 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                      Per Curiam

Delivered: November 29, 2018



                                           2